EXHIBIT 10.18.3

NCR CORPORATION

2006 STOCK INCENTIVE PLAN

(as Amended and Restated Effective as of December 31, 2008)

SECTION 1. Purpose; Definitions

The purpose of this Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a stock plan providing incentives directly linked to stockholder value. Certain
terms used herein have definitions given to them in the first place in which
they are used. In addition, for purposes of this Plan, the following terms are
defined as set forth below:

(a) “Affiliate” means a corporation or other entity controlled by, controlling
or under common control with, the Company.

(b) “Applicable Exchange” means the New York Stock Exchange or such other
securities exchange as may at the applicable time be the principal market for
the Common Stock.

(c) “Award” means an Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Units or Other Stock-Based Award granted
pursuant to the terms of this Plan.

(d) “Award Agreement” means a written document or agreement setting forth the
terms and conditions of a specific Award.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means, unless otherwise provided in an Award Agreement, (i) “Cause”
as defined in any Individual Agreement to which the applicable Participant is a
party, or (ii) if there is no such Individual Agreement or if it does not define
Cause: (A) conviction of the Participant for committing a felony under federal
law or the law of the state in which such action occurred, (B) dishonesty in the
course of fulfilling the Participant’s employment duties, (C) failure on the
part of the Participant to perform substantially such Participant’s employment
duties in any material respect, (D) a material violation of the Company’s ethics
and compliance program, or (E) before a Change in Control, such other events as
shall be determined by the Committee and set forth in a Participant’s Award
Agreement. Notwithstanding the general rule of Section 2(c), following a Change
in Control, any determination by the Committee as to whether “Cause” exists
shall be subject to de novo review.

(g) “Change in Control” has the meaning set forth in Section 10(b).

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.



--------------------------------------------------------------------------------

(i) “Commission” means the Securities and Exchange Commission or any successor
agency.

(j) “Committee” has the meaning set forth in Section 2(a).

(k) “Common Stock” means common stock, par value $.01 per share, of the Company.

(l) “Company” means NCR Corporation, a Maryland corporation.

(m) “Disability” means, unless otherwise provided in the applicable Award
Agreement (i) “Disability” as defined in any Individual Agreement to which the
Participant is a party, (ii) if there is no such Individual Agreement or it does
not define “Disability,” (A) permanent and total disability as determined under
the Company’s long-term disability plan applicable to the Participant, or (B) if
there is no such plan applicable to the Participant, “Disability” as determined
by the Committee.

(n) “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Company, of the stock
of the Subsidiary or Affiliate) or a sale of a division of the Company and its
Affiliates.

(o) “Eligible Individuals” means directors, officers, employees and consultants
of the Company or any of its Subsidiaries or Affiliates, and prospective
employees and consultants who have accepted offers of employment or consultancy
from the Company or its Subsidiaries or Affiliates.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

(q) “Fair Market Value” means, unless otherwise determined by the Committee, the
closing price of a share of Common Stock on the Applicable Exchange on the
trading date, or if Shares were not traded on the Applicable Exchange on the
trading date, then on the immediately preceding date on which Shares were
traded, all as reported by such source as the Committee may select. If the
Common Stock is not listed on a national securities exchange, Fair Market Value
shall be determined by the Committee in its good faith discretion.

(r) “Free-Standing SAR” has the meaning set forth in Section 5(b).

(s) “Full-Value Award” means any Award other than an Option or Stock
Appreciation Right or dividend equivalent right.

(t) “Grant Date” means (i) the date on which the Committee by resolution selects
an Eligible Individual to receive a grant of an Award and determines the number
of Shares to be subject to such Award, or (ii) such later date as the Committee
shall provide in such resolution.

(u) “Incentive Stock Option” means any Option that is designated in the
applicable Award Agreement as an “incentive stock option” within the meaning of
Section 422 of the Code, and that in fact so qualifies.

 

2



--------------------------------------------------------------------------------

(v) “Individual Agreement” means an employment, consulting or similar agreement
between a Participant and the Company or one of its Subsidiaries or Affiliates.

(w) “Nonqualified Option” means any Option that is not an Incentive Stock
Option.

(x) “Option” means an Award granted under Section 5.

(y) “Other Stock-Based Award” means Awards of Common Stock and other Awards that
are valued in whole or in part by reference to, or are otherwise based upon,
Common Stock, including (without limitation), unrestricted stock, dividend
equivalents, and convertible debentures.

(z) “Participant” means an Eligible Individual to whom an Award is or has been
granted.

(aa) “Performance Goals” means the performance goals established by the
Committee in connection with the grant of Restricted Stock, Restricted Stock
Units, Performance Units or Other Stock-Based Awards. In the case of Qualified
Performance-Based Awards, (i) such goals shall be based on the attainment of
specified levels of one or more of the following measures: revenues; revenue
growth; earnings (including earnings before taxes, earnings before interest and
taxes or earnings before interest, taxes, depreciation and amortization);
earnings per share; operating income (including non-pension operating income);
pre- or after-tax income; cash flow (before or after dividends); cash flow per
share (before or after dividends); gross margin; return on equity; return on
capital (including return on total capital or return on invested capital); cash
flow return on investment; return on assets or operating assets; economic value
added (or an equivalent metric); stock price appreciation; total stockholder
return (measured in terms of stock price appreciation and dividend growth); cost
control; gross profit; operating profit; cash generation; unit volume; stock
price; market share; sales; asset quality; cost saving levels;
marketing-spending efficiency; core non-interest income; or change in working
capital with respect to the Company or any one or more subsidiaries, divisions,
business units or business segments of the Company either in absolute terms or
relative to the performance of one or more other companies or an index covering
multiple companies and (ii) such Performance Goals shall be set by the Committee
within the time period prescribed by Section 162(m) of the Code and the
regulations promulgated thereunder.

(bb) “Performance Period” means that period established by the Committee at the
time any Performance Unit is granted or at any time thereafter during which any
Performance Goals specified by the Committee with respect to such Award are to
be measured.

(cc) “Performance Unit” means any Award granted under Section 8 of a unit valued
by reference to a designated amount of property other than Shares, which value
may be paid to the Participant by delivery of such property as the Committee
shall determine, including, without limitation, cash, Shares, or any combination
thereof, upon achievement of such Performance Goals during the Performance
Period as the Committee shall establish at the time of such grant or thereafter.

(dd) “Plan” means this NCR Corporation 2006 Stock Incentive Plan, as set forth
herein and as hereafter amended from time to time.

 

3



--------------------------------------------------------------------------------

(ee) “Qualified Performance-Based Award” means an Award intended to qualify for
the Section 162(m) Exemption, as provided in Section 11.

(ff) “Restricted Stock” means an Award granted under Section 6.

(gg) “Restricted Stock Units” means an Award granted under Section 7.

(hh) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

(ii) “Senior Manager” means any manager of the Company or any Affiliate holding
a position at a salary grade of 15 or higher or any future grade that is the
equivalent thereof.

(jj) “Share” means a share of Common Stock.

(kk) “Stock Appreciation Right” has the meaning set forth in Section 5(b).

(ll) “Subsidiary” means any corporation, partnership, joint venture or other
entity during any period in which at least a 50% voting or profits interest is
owned, directly or indirectly, by the Company or any successor to the Company.

(mm)“Tandem SAR” has the meaning set forth in Section 5(b).

(nn) “Term” means the maximum period during which an Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Employment or otherwise, as specified in the applicable Award
Agreement.

(oo) “Termination of Employment” means, unless otherwise provided in the
applicable Award Agreement, the termination of the applicable Participant’s
employment with, or performance of services for, the Company and any of its
Subsidiaries or Affiliates. Unless otherwise determined by the Committee, if a
Participant’s employment with the Company and its Affiliates terminates but such
Participant continues to provide services to the Company and its Affiliates in a
non-employee capacity, such change in status shall not be deemed a Termination
of Employment. A Participant employed by, or performing services for, a
Subsidiary or an Affiliate or a division of the Company and its Affiliates shall
be deemed to incur a Termination of Employment if, as a result of a
Disaffiliation, such Subsidiary, Affiliate, or division ceases to be a
Subsidiary, Affiliate or division, as the case may be, and the Participant does
not immediately thereafter become an employee of, or service provider for, the
Company or another Subsidiary or Affiliate. Temporary absences from employment
because of illness, vacation or leave of absence and transfers among the Company
and its Subsidiaries and Affiliates shall not be considered Terminations of
Employment.

SECTION 2. Administration

(a) Committee. The Plan shall be administered by the Compensation and Human
Resource Committee of the Board or such other committee of the Board as the
Board may from time to time

 

4



--------------------------------------------------------------------------------

designate (the “Committee”), which shall be composed of not less than two
directors, and shall be appointed by and serve at the pleasure of the Board. The
Committee shall, subject to Section 11, have plenary authority to grant Awards
pursuant to the terms of the Plan to Eligible Individuals. Among other things,
the Committee shall have the authority, subject to the terms of the Plan:

(i) to select the Eligible Individuals to whom Awards may from time to time be
granted;

(ii) to determine whether and to what extent Incentive Stock Options,
Nonqualified Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Units, Other Stock-Based Awards, or any combination
thereof, are to be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to determine the terms and conditions of each Award granted hereunder,
based on such factors as the Committee shall determine;

(v) subject to Section 12, to modify, amend or adjust the terms and conditions
of any Award;

(vi) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

(vii) to interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreement relating thereto);

(viii) determine whether, to what extent and under what circumstances cash,
Shares and other property and other amounts payable with respect to an Award
under this Plan shall be deferred either automatically or at the election of the
Participant;

(ix) to establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable; and

(x) to otherwise administer the Plan.

(b) Procedures.

(i) The Committee may act only by a majority of its members then in office,
except that the Committee may, except to the extent prohibited by applicable law
or the listing standards of the Applicable Exchange and subject to Section 11,
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it.

 

5



--------------------------------------------------------------------------------

(ii) Subject to Section 11(c), any authority granted to the Committee may also
be exercised by the full Board. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action shall
control.

(c) Discretion of Committee. Subject to Section 1(f), any determination made by
the Committee or by an appropriately delegated officer pursuant to delegated
authority under the provisions of the Plan with respect to any Award shall be
made in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company, Participants, and Eligible
Individuals.

(d) Cancellation or Suspension. The Committee shall have full power and
authority to determine whether, to what extent and under what circumstances any
Award shall be canceled or suspended. In particular, but without limitation, all
outstanding Awards to any Participant may be canceled if the Participant,
without the consent of the Committee, while employed by the Company or after
termination of such employment, becomes associated with, employed by, renders
services to, or owns any interest in (other than any nonsubstantial interest, as
determined by the Committee), any business that is in competition with the
Company or with any business in which the Company has a substantial interest, as
determined by the Committee or any one or more Senior Managers or committee of
Senior Managers to whom the authority to make such determination is delegated by
the Committee.

(e) Award Agreements. The terms and conditions of each Award, as determined by
the Committee, shall be set forth in a written (or electronic) Award Agreement,
which shall be delivered to the Participant receiving such Award upon, or as
promptly as is reasonably practicable following, the grant of such Award. The
effectiveness of an Award shall not be subject to the Award Agreement’s being
signed by the Company and/or the Participant receiving the Award unless
specifically so provided in the Award Agreement. Award Agreements may be amended
only in accordance with Section 12 hereof.

SECTION 3. Common Stock Subject to Plan

(a) Plan Maximums. The maximum number of Shares that may be granted pursuant to
Awards under the Plan shall be 12,000,000. The maximum number of Shares that may
be granted pursuant to Options intended to be Incentive Stock Options shall be
5,000,000 Shares and shall not be affected by the provisions of
Section 3(c)(ii). Shares subject to an Award under the Plan may be authorized
and unissued Shares.

(b) Individual Limits. No Participant may be granted Options and Free-Standing
SARs covering in excess of 2,000,000 Shares, or Restricted Stock and Restricted
Stock Units or other award subject to Performance Goals covering in excess of
750,000 Shares, in either case, during any consecutive 36-month period.

 

6



--------------------------------------------------------------------------------

(c) Rules for Calculating Shares Delivered.

(i) To the extent that any Award is forfeited, or any Option and the related
Tandem SAR (if any) or Free-Standing SAR terminates, expires or lapses without
being exercised, or any Award is settled for cash, the Shares subject to such
Awards not delivered as a result thereof shall again be available for Awards
under the Plan.

(ii) If the exercise price of any Option and/or the tax withholding obligations
relating to any Award are satisfied by delivering Shares (either actually or
through attestation) or withholding Shares relating to such Award or if any
Shares subject to an Award shall otherwise not be delivered in settlement of
such Award (including upon the exercise of a Stock Appreciation Right), only the
net number of Shares received by the Participant shall be deemed to have been
issued for purposes of the maximum number of Shares in the first sentence of
Section 3(a).

(iii) The provisions of Section 3(c)(i) and 3(c)(ii) shall also apply to awards
granted under the Management Stock Plan that are outstanding on the Effective
Date such that any Shares subject to such awards that are forfeited or
terminated, expire, lapse without being exercised or are settled for cash shall
again be available for Awards under the Plan.

(d) Adjustment Provision. In the event of a merger, consolidation, acquisition
of property or shares, stock rights offering, liquidation, Disaffiliation, or
similar event affecting the Company or any of its Subsidiaries (each, a
“Corporate Transaction”), the Committee or the Board may in its discretion make
such substitutions or adjustments as it deems appropriate and equitable to
(A) the aggregate number and kind of Shares or other securities reserved for
issuance and delivery under the Plan, (B) the various maximum limitations set
forth in Sections 3(a) and 3(b) upon certain types of Awards and upon the grants
to individuals of certain types of Awards, (C) the number and kind of Shares or
other securities subject to outstanding Awards; and (D) the exercise price of
outstanding Options and Stock Appreciation Rights. In the event of a stock
dividend, stock split, reverse stock split, separation, spinoff, reorganization,
extra-ordinary dividend of cash or other property, share combination, or
recapitalization or similar event affecting the capital structure of the Company
(each, a “Share Change”), the Committee or the Board shall make such
substitutions or adjustments as it deems appropriate and equitable to (A) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under the Plan, (B) the various maximum limitations set forth in
Sections 3(a) and 3(b) upon certain types of Awards and upon the grants to
individuals of certain types of Awards, (C) the number and kind of Shares or
other securities subject to outstanding Awards; and (D) the exercise price of
outstanding Options and Stock Appreciation Rights. In the case of Corporate
Transactions, such adjustments may include, without limitation, (1) the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as determined by the Committee or the Board in its sole discretion (it
being understood that in the case of a Corporate Transaction with respect to
which stockholders of Common Stock receive consideration other than publicly
traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of an Option or

 

7



--------------------------------------------------------------------------------

Stock Appreciation Right shall for this purpose be deemed to equal the excess,
if any, of the value of the consideration being paid for each Share pursuant to
such Corporate Transaction over the exercise price of such Option or Stock
Appreciation Right shall conclusively be deemed valid), provided, that in the
event of the cancellation of such Awards pursuant to this clause (1), the Awards
shall vest in full immediately prior to the consummation of such Corporate
Transaction; (2) the substitution of other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the Shares subject to outstanding Awards; and (3) in
connection with any Disaffiliation, arranging for the assumption of Awards, or
replacement of Awards with new awards based on other property or other
securities (including, without limitation, other securities of the Company and
securities of entities other than the Company), by the affected Subsidiary,
Affiliate, or division or by the entity that controls such Subsidiary,
Affiliate, or division following such Disaffiliation (as well as any
corresponding adjustments to Awards that remain based upon Company securities).
The Committee may adjust in its sole discretion the Performance Goals applicable
to any Awards to reflect any unusual or non-recurring events and other
extraordinary items, impact of charges for restructurings, discontinued
operations, and the cumulative effects of accounting or tax changes, each as
defined by generally accepted accounting principles or as identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis or other the Company’s SEC filings, provided that in the
case of Performance Goals applicable to any Qualified Performance-Based Awards,
such adjustment does not violate Section 162(m) of the Code.

(e) Section 409A. Notwithstanding the foregoing: (i) any adjustments made
pursuant to Section 3(d) to Awards that are considered “deferred compensation”
within the meaning of Section 409A of the Code shall be made in compliance with
the requirements of Section 409A of the Code; (ii) any adjustments made pursuant
to Section 3(d) to Awards that are not considered “deferred compensation”
subject to Section 409A of the Code shall be made in such a manner as to ensure
that after such adjustment, the Awards either (A) continue not to be subject to
Section 409A of the Code or (B) comply with the requirements of Section 409A of
the Code; and (iii) in any event, neither the Committee nor the Board shall have
the authority to make any adjustments pursuant to Section 3(d) to the extent the
existence of such authority would cause an Award that is not intended to be
subject to Section 409A of the Code at the Grant Date to be subject thereto.

SECTION 4. Eligibility

Awards may be granted under the Plan to Eligible Individuals; provided, however,
that Incentive Stock Options may be granted only to employees of the Company and
its subsidiaries or parent corporation (within the meaning of Section 424(f) of
the Code); provided, further, that Options or Stock Appreciation Rights that are
intended to be exempt from Section 409A of the Code may be granted only to
Eligible Individuals who are providing services to the Company or any
corporation or other entity as to which the Company is an “eligible issuer of
service recipient stock” (within the meaning of 409A of the Code).

 

8



--------------------------------------------------------------------------------

SECTION 5. Options and Stock Appreciation Rights

(a) Types of Options. Options may be of two types: Incentive Stock Options and
Nonqualified Options. The Award Agreement for an Option shall indicate whether
the Option is intended to be an Incentive Stock Option or a Nonqualified Option.

(b) Types and Nature of Stock Appreciation Rights. Stock Appreciation Rights may
be “Tandem SARs,” which are granted in conjunction with an Option, or
“Free-Standing SARs,” which are not granted in conjunction with an Option. Upon
the exercise of a Stock Appreciation Right, the Participant shall be entitled to
receive an amount in cash, Shares, or both, in value equal to the product of
(i) the excess of the Fair Market Value of one Share over the exercise price of
the applicable Stock Appreciation Right, multiplied by (ii) the number of Shares
in respect of which the Stock Appreciation Right has been exercised. The
applicable Award Agreement shall specify whether such payment is to be made in
cash or Common Stock or both, or shall reserve to the Committee or the
Participant the right to make that determination prior to or upon the exercise
of the Stock Appreciation Right.

(c) Tandem SARs. A Tandem SAR may be granted at the Grant Date of the related
Option. A Tandem SAR shall be exercisable only at such time or times and to the
extent that the related Option is exercisable in accordance with the provisions
of this Section 5, and shall have the same exercise price as the related Option.
A Tandem SAR shall terminate or be forfeited upon the exercise or forfeiture of
the related Option, and the related Option shall terminate or be forfeited upon
the exercise or forfeiture of the Tandem SAR.

(d) Exercise Price. The exercise price per Share subject to an Option or
Free-Standing SAR shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a share of the Common Stock on the applicable Grant Date. In no event may any
Option or Free-Standing SAR granted under this Plan be amended, other than
pursuant to Section 3(d), to decrease the exercise price thereof, be cancelled
in conjunction with the grant of any new Option or Free-Standing SAR with a
lower exercise price, or otherwise be subject to any action that would be
treated, for accounting purposes, as a “repricing” of such Option or
Free-Standing SAR, unless such amendment, cancellation, or action is approved by
the Company’s stockholders.

(e) Term. The Term of each Option and each Free-Standing SAR shall be fixed by
the Committee, but shall not exceed ten years from the Grant Date (except in the
case of death or Disability).

(f) Vesting and Exercisability. Except as otherwise provided herein, Options and
Free-Standing SARs shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee, provided that
in no event shall the normal vesting schedule of an Option or Free-Standing SAR
provide that such Option or Free-Standing SAR vest prior to the first
anniversary of the date of grant (other than in the case of death or
Disability). If the Committee provides that any Option or Free-Standing SAR will
become exercisable only in installments, the Committee may at any time waive
such installment exercise provisions, in whole or in part, based on such factors
as the Committee may determine.

 

9



--------------------------------------------------------------------------------

(g) Method of Exercise. The method of exercising Options and SARs shall be set
forth in the applicable Award Agreement.

(h) Delivery; Rights of Stockholders. No Shares shall be delivered pursuant to
the exercise of an Option until the exercise price therefor has been fully paid
and applicable taxes have been withheld. The applicable Participant shall have
all of the rights of a stockholder of the Company holding the class or series of
Common Stock that is subject to the Option or Stock Appreciation Right
(including, if applicable, the right to vote the applicable Shares and the right
to receive dividends), when the Participant (i) has given written notice of
exercise, (ii) if requested, has given the representation described in
Section 14(a), and (iii) in the case of an Option, has paid in full for such
Shares.

(i) Nontransferability of Options and Stock Appreciation Rights. No Option or
Free-Standing SAR shall be transferable by a Participant other than (i) by will
or by the laws of descent and distribution, or (ii) in the case of a
Nonqualified Option or Free-Standing SAR, as otherwise expressly permitted by
the Committee including, if so permitted, pursuant to a transfer to the
Participant’s family members, whether directly or indirectly or by means of a
trust or partnership or otherwise. For purposes of this Plan, unless otherwise
determined by the Committee, “family member” shall have the meaning given to
such term in General Instructions A.1(a)(5) to Form S-8 under the Securities Act
of 1933, as amended, and any successor thereto. A Tandem SAR shall be
transferable only with the related Option as permitted by the preceding
sentence. Any Option or Stock Appreciation Right shall be exercisable, subject
to the terms of this Plan, only by the applicable Participant, the guardian or
legal representative of such Participant, or any person to whom such Option or
Stock Appreciation Right is permissibly transferred pursuant to this
Section 5(i), it being understood that the term “Participant” includes such
guardian, legal representative and other transferee; provided, however, that the
term “Termination of Employment” shall continue to refer to the Termination of
Employment of the original Participant.

SECTION 6. Restricted Stock

(a) Nature of Awards and Certificates. Shares of Restricted Stock are actual
Shares issued to a Participant, and shall be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration or issuance of
one or more stock certificates. Any certificate issued in respect of Shares of
Restricted Stock shall be registered in the name of the applicable Participant
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the NCR
Corporation, 2006 Stock Incentive Plan and an Award Agreement. Copies of such
Plan and Agreement are on file at the offices of NCR Corporation, 1700 S.
Patterson Blvd., Dayton, Ohio 45479.”

 

10



--------------------------------------------------------------------------------

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

(b) Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

(i) The Committee may, prior to or at the time of grant, designate an Award of
Restricted Stock as a Qualified Performance-Based Award, in which event it shall
condition the grant or vesting, as applicable, of such Restricted Stock upon the
attainment of Performance Goals. If the Committee does not designate an Award of
Restricted Stock as a Qualified Performance-Based Award, it may also condition
the grant or vesting thereof upon the attainment of Performance Goals.
Regardless of whether an Award of Restricted Stock is a Qualified
Performance-Based Award, the Committee may also condition the grant or vesting
thereof upon the continued service of the applicable Participant. The conditions
for grant or vesting and the other provisions of Restricted Stock Awards
(including without limitation any applicable Performance Goals) need not be the
same with respect to each recipient.

(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Award for which such Participant’s continued service is
required (the “Restriction Period”), and until the later of (A) the expiration
of the Restriction Period and (B) the date the applicable Performance Goals (if
any) are satisfied, the Participant shall not be permitted to sell, assign,
transfer, pledge or otherwise encumber Shares of Restricted Stock. Subject to
the terms of the Plan, any Award of Restricted Stock shall be subject to vesting
during the Restriction Period of at least three years following the date of
grant, provided that a Restriction Period of at least one year following the
date of grant is permissible if vesting is conditioned upon the achievement of
Performance Goals, and provided, further that an Award may vest in part on a pro
rata basis prior to the expiration of any Restriction Period, provided, further,
that up to five percent of Shares available for grant as Restricted Stock
(together with all other Shares available for grant as Full-Value Awards) may be
granted with a Restriction Period of at least one year following the date of
grant regardless of whether vesting is conditioned upon the achievement of
Performance Goals.

(iii) Except as provided in this Section 6 and in the applicable Award
Agreement, the applicable Participant shall have, with respect to the Shares of
Restricted Stock, all of the rights of a stockholder of the Company holding the
class or series of Common Stock that is the subject of the Restricted Stock,
including, if applicable, the right to vote the Shares and the right to receive
any cash dividends. If so determined by the Committee in the applicable Award
Agreement and subject to Section 14(e), (A) cash dividends on the class or
series of Common Stock that is the subject of the Restricted

 

11



--------------------------------------------------------------------------------

Stock Award shall be automatically deferred and reinvested in additional
Restricted Stock, held subject to the vesting of the underlying Restricted
Stock, and (B) subject to any adjustment pursuant to Section 3(d), dividends
payable in Common Stock shall be paid in the form of Restricted Stock of the
same class as the Common Stock with which such dividend was paid, held subject
to the vesting of the underlying Restricted Stock.

(iv) If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Shares of
Restricted Stock for which legended certificates have been issued, unlegended
certificates for such Shares shall be delivered to the Participant upon
surrender of the legended certificates.

SECTION 7. Restricted Stock Units

(a) Nature of Awards. Restricted Stock Units are Awards denominated in Shares
that will be settled, subject to the terms and conditions of the Restricted
Stock Units, in an amount in cash, Shares, or both, based upon the Fair Market
Value of a specified number of Shares.

(b) Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions:

(i) The Committee may, in connection with the grant of Restricted Stock Units,
designate them as Qualified Performance-Based Awards, in which event it shall
condition the vesting thereof upon the attainment of Performance Goals. If the
Committee does not designate Restricted Stock Units as Qualified
Performance-Based Awards, it may also condition the vesting thereof upon the
attainment of Performance Goals. Regardless of whether Restricted Stock Units
are Qualified Performance-Based Awards, the Committee may also condition the
vesting thereof upon the continued service of the Participant. The conditions
for grant or vesting and the other provisions of Restricted Stock Awards
(including without limitation any applicable Performance Goals) need not be the
same with respect to each recipient. An Award of Restricted Stock Units shall be
settled as and when the Restricted Stock Units vest or at a later time specified
by the Committee or in accordance with an election of the Participant, if the
Committee so permits.

(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Units Award for which such Participant’s continued service
is required (the “Restriction Period”), and until the later of (A) the
expiration of the Restriction Period and (B) the date the applicable Performance
Goals (if any) are satisfied, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber Restricted Stock Units. Subject
to the terms of the Plan, any Restricted Stock Unit Awards shall be subject to
vesting during the Restriction Period of at least three years following the date
of grant, provided that a Restriction Period of at least one year following the
date of grant is permissible if vesting is conditioned upon the achievement of
Performance Goals, and provided, further that a Restricted Stock Unit Award may
vest

 

12



--------------------------------------------------------------------------------

in part on a pro rata basis prior to the expiration of any Restriction Period,
provided, further, that up to five percent of Shares available for grant as
Restricted Stock Units (together with all other Shares available for grant as
Full-Value Awards) may be granted with a Restriction Period of at least one year
following the date of grant regardless of whether vesting is conditioned upon
the achievement of Performance Goals.

(iii) The Award Agreement for Restricted Stock Units shall specify whether, to
what extent and on what terms and conditions the applicable Participant shall be
entitled to receive current or deferred payments of cash, Common Stock or other
property corresponding to the dividends payable on the Common Stock (subject to
Section 14(e) below).

SECTION 8. Performance Units.

Performance Units may be issued hereunder to Eligible Individuals, for no cash
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan. The
Performance Goals to be achieved during any Performance Period and the length of
the Performance Period shall be determined by the Committee upon the grant of
each Performance Unit, provided that the Performance Period shall be no less
than one year following the date of grant. The Committee may, in connection with
the grant of Performance Units, designate them as Qualified Performance-Based
Awards. The conditions for grant or vesting and the other provisions of
Performance Units (including without limitation any applicable Performance
Goals) need not be the same with respect to each recipient. Performance Units
may be paid in cash, Shares, other property or any combination thereof, in the
sole discretion of the Committee at the time of payment. The performance levels
to be achieved for each Performance Period and the amount of the Award to be
distributed shall be conclusively determined by the Committee. Performance Units
may be paid in a lump sum or in installments following the close of the
Performance Period. The maximum value of the property, including cash, that may
be paid or distributed to any Participant pursuant to a grant of Performance
Units made in any one calendar year shall be ten million dollars ($10,000,000).

SECTION 9. Other Stock-Based Awards

Other Stock-Based Awards may be granted under the Plan, provided that any Other
Stock-Based Awards that are Awards of Common Stock that are unrestricted shall
only be granted in lieu of other compensation due and payable to the
Participant. Subject to the terms of the Plan, any Other Stock-Based Award that
is a Full-Value Award shall be subject to vesting during a Restriction Period of
at least three years following the date of grant, provided that a Restriction
Period of at least one year following the date of grant is permissible if
vesting is conditioned upon the achievement of Performance Goals, and provided,
further that an Other Stock-Based Award that is a Full-Value Award may vest in
part on a pro rata basis prior to the expiration of any Restriction Period,
provided, further, that up to five percent of Shares available

 

13



--------------------------------------------------------------------------------

for grant as Other Stock-Based Awards that are Full-Value Awards (together with
all other Shares available for grant as Full-Value Awards) may be granted with a
Restriction Period of at least one year following the date of grant regardless
of whether vesting is conditioned upon the achievement of Performance Goals.

SECTION 10. Change in Control Provisions

(a) Impact of Event. Unless otherwise provided in the applicable Award
Agreement, notwithstanding any other provision of this Plan to the contrary,
unless Awards are not assumed, converted or replaced in which case such Awards
shall vest immediately prior to the Change in Control, upon a Participant’s
Termination of Employment, during the 24-month period following a Change in
Control, (x) by the Company other than for Cause or Disability or (y) for
Participants who are participants in the NCR Change in Control Severance Plan
(the “CIC Severance Plan”), for Participants who participate in a NCR Severance
Policy (“Severance Policy”) at a level that provides the Participant with the
opportunity to resign for “good reason,” and for other Participants to the
extent set forth in an Award Agreement, by the Participant for Good Reason (as
defined below):

(i) any Options and Stock Appreciation Rights outstanding as of such Termination
of Employment which were outstanding as of the date of such Change in Control
shall be fully exercisable and vested and shall remain exercisable until the
later of (A) the last date on which such Option or Stock Appreciation Right
would be exercisable in the absence of this Section 10(a) and (B) the first
anniversary of such Termination of Employment, provided that in no event shall
the Option or Stock Appreciation Right be exercisable beyond the expiration of
the Term of such Option or Stock Appreciation Right;

(ii) the restrictions and deferral limitations applicable to any Restricted
Stock shall lapse, and such Restricted Stock outstanding as of such Termination
of Employment which were outstanding as of the date of such Change in Control
shall become free of all restrictions and become fully vested and transferable;
and

(iii) all Restricted Stock Units outstanding as of such Termination of
Employment which were outstanding as of the date of such Change in Control shall
be considered to be earned and payable in full, and any deferral or other
restriction shall lapse and such Restricted Stock Units shall be settled as
promptly as is practicable in (subject to Section 3(d)) the form set forth in
the applicable Award Agreement.

For purposes of this Section 10, “Good Reason” means if the Participant is a
participant in the CIC Severance Plan or is subject to the Severance Policy,
“Good Reason” as defined in the CIC Severance Plan or the Severance Policy, as
applicable, or, if the Participant is not a participant in the CIC Severance
Plan or the Severance Policy, as applicable, “Good Reason” as defined in any
Individual Agreement or Award Agreement to which the applicable Participant is a
party.

 

14



--------------------------------------------------------------------------------

(b) Definition of Change in Control. Unless otherwise provided in the applicable
Award Agreement, for purposes of the Plan, a “Change in Control” shall mean any
of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of thirty percent (30%) or more of either (a) the then outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (b) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (d) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this Section 10(b); or

(ii) Individuals who, as of the date of this Plan, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date of this Plan whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds ( 2/3) of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be; (B) no Person (excluding any employee benefit
plan (or related trust) of the Company

 

15



--------------------------------------------------------------------------------

or such corporation resulting from such Corporate Transaction) beneficially
owns, directly or indirectly, thirty percent (30%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Corporate Transaction; and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

SECTION 11. Qualified Performance-Based Awards; Section 16(b)

(a) The provisions of this Plan are intended to ensure that all Options and
Stock Appreciation Rights granted hereunder to any Participant who is or may be
a “covered employee” (within the meaning of Section 162(m)(3) of the Code) in
the tax year in which such Option or Stock Appreciation Right is expected to be
deductible to the Company qualify for the Section 162(m) Exemption, and all such
Awards shall therefore be considered Qualified Performance-Based Awards and this
Plan shall be interpreted and operated consistent with that intention
(including, without limitation, to require that all such Awards be granted by a
committee composed solely of members who satisfy the requirements for being
“outside directors” for purposes of the Section 162(m) Exemption (“Outside
Directors”)). When granting any Award other than an Option or Stock Appreciation
Right, the Committee may designate such Award as a Qualified Performance-Based
Award, based upon a determination that (i) the recipient is or may be a “covered
employee” (within the meaning of Section 162(m)(3) of the Code) with respect to
such Award, and (ii) the Committee wishes such Award to qualify for the
Section 162(m) Exemption, and the terms of any such Award (and of the grant
thereof) shall be consistent with such designation (including, without
limitation, that all such Awards be granted by a committee composed solely of
Outside Directors). Within 90 days after the commencement of a Performance
Period or, if earlier, by the expiration of 25% of a Performance Period, the
Committee will designate one or more Performance Periods, determine the
Participants for the Performance Periods and establish the Performance Goals for
the Performance Periods.

(b) Each Qualified Performance-Based Award (other than an Option or Stock
Appreciation Right) shall be earned, vested and payable (as applicable) only
upon the achievement of one or more Performance Goals, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate.

(c) The full Board shall not be permitted to exercise authority granted to the
Committee to the extent that the grant or exercise of such authority would cause
an Award designated as a Qualified Performance-Based Award not to qualify for,
or to cease to qualify for, the Section 162(m) Exemption.

 

16



--------------------------------------------------------------------------------

(d) The provisions of this Plan are intended to ensure that no transaction under
the Plan is subject to (and not exempt from) the short-swing recovery rules of
Section 16(b) of the Exchange Act (“Section 16(b)”). Accordingly, the
composition of the Committee shall be subject to such limitations as the Board
deems appropriate to permit transactions pursuant to this Plan to be exempt
(pursuant to Rule 16b-3 promulgated under the Exchange Act) from Section 16(b),
and no delegation of authority by the Committee shall be permitted if such
delegation would cause any such transaction to be subject to (and not exempt
from) Section 16(b).

SECTION 12. Term, Amendment and Termination

(a) Effectiveness. The Plan was adopted by the Board on February 28, 2006, and
became effective as of the date (the “Effective Date”) it was approved by a
least a majority of the outstanding shares of the Company. On December 31, 2008,
the Plan was amended and restated in its entirety, as set forth herein, in order
to comply with Section 409A of the Code.

(b) Termination. The Plan will terminate on the tenth anniversary of the
Effective Date. Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.

(c) Amendment of Plan. The Board may amend, alter, or discontinue the Plan, but
no amendment, alteration or discontinuation shall be made which would materially
impair the rights of the Participant with respect to a previously granted Award
without such Participant’s consent, except such an amendment made to comply with
applicable law, including without limitation Section 409A of the Code, stock
exchange rules or accounting rules. In addition, no such amendment shall be made
without the approval of the Company’s stockholders to the extent such approval
is required by applicable law or the listing standards of the Applicable
Exchange.

(d) Amendment of Awards. Subject to Section 5(d), the Committee may unilaterally
amend the terms of any Award theretofore granted, but no such amendment shall
cause a Qualified Performance-Based Award to cease to qualify for the
Section 162(m) Exemption or without the Participant’s consent materially impair
the rights of any Participant with respect to an Award, except such an amendment
made to cause the Plan or Award to comply with applicable law, stock exchange
rules or accounting rules.

SECTION 13. Unfunded Status of Plan

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

 

17



--------------------------------------------------------------------------------

SECTION 14. General Provisions

(a) Conditions for Issuance. The Committee may require each person purchasing or
receiving Shares pursuant to an Award to represent to and agree with the Company
in writing that such person is acquiring the Shares without a view to the
distribution thereof. The certificates for such Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.
Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for Shares under the Plan prior to fulfillment of all of the
following conditions: (i) listing or approval for listing upon notice of
issuance, of such Shares on the Applicable Exchange; (ii) any registration or
other qualification of such Shares of the Company under any state or federal law
or regulation, or the maintaining in effect of any such registration or other
qualification which the Committee shall, in its absolute discretion upon the
advice of counsel, deem necessary or advisable; and (iii) obtaining any other
consent, approval, or permit from any state or federal governmental agency which
the Committee shall, in its absolute discretion after receiving the advice of
counsel, determine to be necessary or advisable.

(b) Additional Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.

(c) No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

(d) Required Taxes. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local or
foreign income or employment or other tax purposes with respect to any Award
under the Plan, such Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount, up to the Participant’s minimum required tax withholding rate (or such
other rate that will not trigger a negative accounting impact). Unless otherwise
determined by the Company, withholding obligations may be settled with Common
Stock, including Common Stock that is part of the Award that gives rise to the
withholding requirement. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to such Participant. The Committee may establish
such procedures as it deems appropriate, including making irrevocable elections,
for the settlement of withholding obligations with Common Stock.

(e) Limitation on Dividend Reinvestment and Dividend Equivalents. Reinvestment
of dividends in additional Restricted Stock at the time of any dividend payment,
and the payment of Shares with respect to dividends to Participants holding
Awards of Restricted Stock Units, shall only be permissible if sufficient Shares
are available under Section 3 for such reinvestment or payment (taking into
account then outstanding Awards). In the event that sufficient Shares are not
available for

 

18



--------------------------------------------------------------------------------

such reinvestment or payment, such reinvestment or payment shall be made in the
form of a grant of Restricted Stock Units equal in number to the Shares that
would have been obtained by such payment or reinvestment, the terms of which
Restricted Stock Units shall provide for settlement in cash and for dividend
equivalent reinvestment in further Restricted Stock Units on the terms
contemplated by this Section 14(e).

(f) Designation of Death Beneficiary. The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such eligible Individual, after such Participant’s
death, may be exercised.

(g) Subsidiary Employees. In the case of a grant of an Award to any employee of
a Subsidiary of the Company, the Company may, if the Committee so directs, issue
or transfer the Shares, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary will transfer the Shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. All Shares underlying Awards that are forfeited or
canceled should revert to the Company.

(h) Governing Law and Interpretation. The Plan and all Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Marlyand, without reference to principles of conflict of laws.
The captions of this Plan are not part of the provisions hereof and shall have
no force or effect.

(i) Non-Transferability. Except as otherwise provided in Section 5(i) or by the
Committee, Awards under the Plan are not transferable except by will or by laws
of descent and distribution.

(j) Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.

(k) Deferrals. Subject to the requirements of Section 409A of the Code, the
Committee shall be authorized to establish procedures pursuant to which the
payment of any Award may be deferred. Subject to the provisions of this Plan and
any Award Agreement, the recipient of an Award (including, without limitation,
any deferred Award) may, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, interest or dividends, or interest or
dividend equivalents, with respect to the number of shares covered by the Award,
as determined by the Committee, in its sole discretion, and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested.

 

19



--------------------------------------------------------------------------------

(l) Compliance with Section 409A of the Code. Awards granted under this Plan
shall be designed and administered in such a manner that they are either exempt
from the application of, or comply with, the requirements of Section 409A of the
Code. To the extent that the Committee determines that any award granted under
the Plan is subject to Section 409A of the Code, the Award Agreement shall
incorporate the terms and conditions necessary to avoid the imposition of an
additional tax under Section 409A of the Code upon a Participant.
Notwithstanding any other provision of the Plan or any Award Agreement (unless
the Award Agreement provides otherwise with specific reference to this Section):
(i) an Award shall not be granted, deferred, accelerated, extended, paid out,
settled, substituted or modified under this Plan in a manner that would result
in the imposition of an additional tax under Section 409A of the Code upon a
Participant; and (ii) if an Award constitutes “deferred compensation” within the
meaning of Section 409A of the Code, and if the participant holding the award is
a “specified employee” (as defined in Section 409A of the Code, with such
classification to be determined in accordance with the methodology established
by the Company), no distribution or payment of any amount shall be made before a
date that is six (6) months following the date of such participant’s “separation
from service” (as defined in Section 409A of the Code) or, if earlier, the date
of the participant’s death. Although the Company intends to administer the Plan
so that Awards will be exempt from, or will comply with, the requirements of
Section 409A of the Code, the Company does not warrant that any award under the
Plan will qualify for favorable tax treatment under Section 409A of the Code or
any other provision of federal, state, local, or non-United States law. Neither
the Company, its Subsidiaries, nor their respective directors, officers,
employees or advisers shall be liable to any Participant (or any other
individual claiming a benefit through the Participant) for any tax, interest, or
penalties the Participant might owe as a result of the grant, holding, vesting,
exercise, or payment of any award under the Plan.

IN WITNESS WHEREOF, the Company has caused this amendment and restatement of the
Plan to be executed on this 18th day of December, 2008.

 

NCR CORPORATION By:  

/s/ Andrea Ledford

Name:   Andrea Ledford Title:   Senior Vice President, Human Resources

 

20